Citation Nr: 0604735	
Decision Date: 02/17/06    Archive Date: 02/28/06

DOCKET NO.  00-06 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York



THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected left clavicle disability.  

2.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected left elbow disability.  

3.  Entitlement to an initial compensable evaluation for the 
service-connected headaches.  

4.  Entitlement to an initial compensable evaluation for the 
service-connected loss of sense of smell.  

5.  Entitlement to service connection for a claimed 
neuropsychiatric disorder.  





REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from July 1975 to August 
1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the RO in 
March and September of 1999.  

The Board remanded this case back to the RO in September 
2004.  

The issue of service connection for a claimed 
neuropsychiatric disorder is addressed in the REMAND portion 
of this document and is being remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  The service-connected left clavicle disability is shown 
to be productive of a minimal limitation of motion, with some 
restriction due to pain; dislocation of the clavicle or 
scapula or nonunion with loose movement is not demonstrated.  

2.  The service-connected left elbow disability is shown to 
be productive of extension limited to 10 degrees, with the 
forearm otherwise unremarkable; nonunion in the upper half of 
the radius is not demonstrated.  

3.  The service-connected headaches are shown to occur three 
to four times per week and last one to two hours each; these 
headaches are sharp and aching in quality and associated with 
neck pain.  

4.  The service-connected loss of sense of smell is not shown 
to be more than partial.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation in 
excess of 10 percent for the service-connected left clavicle 
disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 
4.40, 4.45, 4.71a including Diagnostic Code 5203 (2005).  

2.  The criteria for the assignment of an evaluation in 
excess of 10 percent for the service-connected left elbow 
disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 
4.40, 4.45, 4.71a including Diagnostic Code 5212 (2005).  

3.  The criteria for the assignment of an initial 10 percent 
for the service-connected headaches have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 
C.F.R. §§ 3.159, 4.1, 4.7, 4.20, 4.124a including Diagnostic 
Code 8100 (2005).  

4.  The criteria for the assignment of an initial compensable 
evaluation for the service-connected loss of sense of smell 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 
7104 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.31, 4.20, 
4.87a including Diagnostic Code 6275 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  VA's duties

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him comprehensive VA 
examinations addressing his service-connected disorders.  

There is no indication from the record of additional medical 
treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claims in a series of letters issued between July 2002 
and July 2005.  

By these letters, the RO also notified the veteran of exactly 
which portion of that evidence was to be provided by him and 
which portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

In these letters, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.

Here, the noted "duty to assist" letters were issued 
subsequent to the appealed rating decisions.  However, both 
of those decisions were issued more than a year prior the 
enactment of the VCAA.  

Moreover, as indicated hereinabove, the RO has taken all 
necessary steps to both notify the veteran of the evidence 
needed to substantiate his claims and assist him in 
developing relevant evidence.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claims in this Board 
decision.  

Rather, remanding this case back to the RO for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  


II.  Applicable laws and regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

However, in cases in which a claim for a higher initial 
evaluation stems from an initial grant of service connection 
for the disability at issue, multiple ("staged") ratings 
may be assigned for different periods of time during the 
pendency of the appeal.  See generally Fenderson v. West, 12 
Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  

In every instance where the rating schedule does not provide 
a zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31.  


III.  Left clavicle disorder

In a July 1984 rating decision, the RO granted service 
connection for a left clavicle disorder in view of service 
medical records showing a fracture of the left clavicle.  A 
no percent evaluation was assigned, effective from March 
1984.  

During his January 1999 VA orthopedic examination, the 
veteran reported left shoulder flare-ups with excessive 
activity.  The examination revealed forward flexion to 165 
degrees, abduction to 165 degrees, external rotation to 90 
degrees, and internal rotation to 80 degrees.  This motion 
was noted to be limited by pain.  

The X-ray studies from 1995 were noted to reveal a healed 
fracture deformity.  The diagnosis was that of status post 
old healed left clavicular fracture.

Based on these examination findings, the RO, in a March 1999 
rating decision, increased the veteran's evaluation to 10 
percent, effective in September 1998.  

During his July 2005 VA orthopedic examination, the veteran 
reported having recurrent pain of the left shoulder.  He was 
noted to have a dominant left upper extremity.  

The examination revealed left shoulder forward flexion to 165 
degrees, abduction to 165 degrees, external rotation to 90 
degrees, and internal rotation to 80 degrees.  

The examiner noted that repetitive motion did not appear to 
increase pain, fatigue, weakness or lack of endurance.  In 
rendering a diagnosis, the examiner indicated that there was 
a status post old healed left clavicle fracture, with 
decreased range of motion on the left shoulder.  

In this case, the RO has evaluated the veteran's left 
clavicle disorder at the 10 percent rate under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5203.  The criteria for a major 
extremity apply, as the veteran is left-handed.  

Under this section, a 10 percent evaluation is warranted for 
either nonunion of the clavicle or scapula without loose 
movement, or malunion.  A 20 percent evaluation is in order 
for dislocation of the clavicle or scapula, or nonunion with 
loose movement.  

In this case, the veteran's left clavicle disorder is 
productive of minimal limitation of motion, with some 
functional loss due to pain.  In view of 38 C.F.R. §§ 4.40 
and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1996), 
these findings are certainly commensurate to the criteria for 
a 10 percent evaluation.  

However, there is no evidence to suggest dislocation of the 
clavicle or scapula or nonunion with loose movement, and the 
2005 examination revealed that repetitive motion did not 
appear to increase pain, fatigue, weakness or lack of 
endurance.  

Accordingly, the Board finds no basis for an increased 
evaluation under Diagnostic Code 5203.  

The Board also finds no evidence of favorable ankylosis of 
scapulohumeral articulation, with abduction to 60 degrees and 
the ability to reach the mouth and head (30 percent under 
Diagnostic Code 5200); limitation of motion of the arm at the 
shoulder level (20 percent under Diagnostic Code 5201); or 
recurrent dislocation of the humerus with infrequent episodes 
and guarding of movement only at the shoulder level, or 
malunion of the humerus with moderate deformity (20 percent 
under Diagnostic Code 5202).  

Overall, the evidence does not support an evaluation in 
excess of 10 percent for the service-connected left clavicle 
disability, and the veteran's claim for this benefit must be 
denied.  38 C.F.R. § 4.7.  


IV.  Left elbow disorder

In a July 1984 rating decision, the RO granted service 
connection for a left elbow disability in view of service 
medical records showing a fracture of the left elbow.  A no 
percent evaluation was assigned, effective from March 1984.  

During his January 1999 VA orthopedic examination, the 
veteran reported chronic left elbow pain and range of motion 
limitation.  Flare-ups were noted to be precipitated with 
excessive activity.  

The examination revealed left elbow flexion, with a 10 degree 
extension lack, and a forearm within normal limits.  This 
motion was noted to be limited by pain.  

The X-ray studies from January 1999 were noted to show an old 
ununited fracture of the distal medial humeral epicondyle and 
the distal lateral epicondyle, with an olecranon spur.  

The diagnosis was that of status post old ununited left 
medial and lateral humeral epicondyle fractures with an 
olecranon spur.  

Based on these examination findings, the RO, in a March 1999 
rating decision, increased the veteran's evaluation to 10 
percent, effective in September 1996.  

The veteran's July 2005 VA orthopedic examination revealed 
left elbow motion limited to 10 degrees, with the forearm and 
wrists unremarkable.  The examiner described such findings as 
"well documented" by the veteran's previous VA examination.  

Also, the examiner noted that repetitive motion did not 
appear to increase pain, fatigue, weakness or lack of 
endurance.  In rendering a diagnosis, the examiner described 
a status post united left medial and lateral medal epicondyle 
fracture on the olecranon, with decreased range of motion.  

In this case, the RO has evaluated the veteran's left elbow 
disorder at the 10 percent rate under 38 C.F.R. § 4.71a, 
Diagnostic Code 5212.  The criteria for a major extremity 
apply, as the veteran is left handed.  

Under this section, a 10 percent evaluation is warranted for 
malunion of the radius, with bad alignment.  A 20 percent 
evaluation is in order for nonunion in the upper half of the 
radius.  

In this case, the veteran's left elbow disability is 
productive of extension limited to 10 degrees, with the 
forearm otherwise unremarkable.  There is evidence of motion 
limited by pain, and, in view of 38 C.F.R. §§ 4.40 and 4.45 
and DeLuca v. Brown, 8 Vet. App. at 204-07, these findings 
equate to the degree of disability contemplated by the 
criteria for a 10 percent evaluation.  

However, there is no evidence to suggest nonunion in the 
upper half of the radius, and the 2005 examination revealed 
that repetitive motion did not appear to increase pain, 
fatigue, weakness, or lack of endurance.  

Accordingly, the Board finds no basis for an increased 
evaluation under Diagnostic Code 5212.  

The Board also finds no evidence of favorable ankylosis of 
the left elbow, at an angle between 90 degrees and 70 degrees 
(40 percent under Diagnostic Code 5205); forearm flexion 
limited to 90 degrees (20 percent under Diagnostic Code 
5206); forearm extension limited to 75 degrees (20 percent 
under Diagnostic code 5207); the combination of forearm 
flexion limited to 100 degrees and extension limited to 45 
degrees (20 percent under Diagnostic Code 5208); or a flail 
joint fracture, with marked cubitus varus or cubitus valgus 
deformity or with an ununited fracture of the head of the 
radius (20 percent under Diagnostic Code 5209).  

Overall, the evidence does not support an evaluation in 
excess of 10 percent for the service-connected left elbow 
disability, and the veteran's claim for this benefit must be 
denied.  38 C.F.R. § 4.7.  


V.  Headaches

During his May 1999 VA neurological examination, the veteran 
reported bilateral skull base headaches, occurring three to 
four times per week and lasting one to two hours each.  

These headaches were described as sharp and aching in 
quality.  They would awaken the veteran and were associated 
with neck pain.  The examiner diagnosed cervicogenic 
headaches, secondary to an in-service motor vehicle accident.  

Based on this examination and the veteran's history of a 
motorcycle accident in service, the RO granted service 
connection for headaches in a September 1999 rating decision 
and assigned a no percent evaluation as of September 1998.  

During his July 2005 VA neurological examination, the veteran 
reported recurrent headaches "that come and go."  He 
indicated that he was not presently taking any medication for 
his headaches.  

The examiner noted that the veteran did not have a classic 
migraine, tick, paramyoclonus, chorea, or choreiform 
disorder.  Rather, the head pain came from the cervical 
spine.  

The diagnosis was that of cervicogenic headaches, with a 
lumbosacral facet syndrome and damage to the cutaneous mid 
portion of the thoracic spine.  

The RO has evaluated the veteran's headaches at the zero 
percent rate by analogy under 38 C.F.R. § 4.124a, Diagnostic 
Code 8100.  See 38 C.F.R. § 4.20.  Under this section, a no 
percent evaluation is warranted for migraine "[w]ith less 
frequent attacks."  

A 10 percent evaluation contemplates characteristic 
prostrating attacks averaging one in two months over the last 
several months.  A 30 percent evaluation is assigned for 
characteristic prostrating attacks occurring on an average of 
once a month over the last several months.  

In this case, the veteran has described headaches three to 
four times per week and lasting one to two hours each.  These 
headaches are sharp and aching in quality and associated with 
neck pain.  

While the veteran's examiners have not specifically indicated 
that the veteran's headaches are prostrating, it is apparent 
that these headaches are more frequent than the criteria for 
a no percent evaluation contemplates.  

The Board notes that, where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  38 
C.F.R. § 4.7.  

As such, the Board finds that a 10 percent initial evaluation 
is warranted for the service-connected headaches.  

There is, however, no evidence whatsoever indicating 
characteristic prostrating attacks occurring on an average of 
once a month over the last several months.  

In view of this and the fact that the veteran is not 
presently taking medication for his headaches, the Board 
finds no basis for an even higher evaluation of 30 percent.  

Overall, the evidence supports an initial 10 percent 
evaluation, but not more, for the service-connected 
headaches.  To that extent, the appeal is granted.  



VI.  Loss of sense of smell

The veteran's May 1999 VA neurological examination report 
contains a notation of partial loss of sense of smell, by 
report.  

Additionally, the veteran's May 1999 VA sense of smell and 
taste examination encompassed scent testing involving 20 
different substances.  On the olfactory identification test, 
the veteran's accuracy score was 0.55, while his response 
bias score (judgment) was 0.22.  

Both of these scores were noted to be below average but did 
not represent clinically significant impairment of function.  
Testing also revealed a mild impairment of sense of taste.  
In rendering a diagnosis, the examiner noted that the 
veteran's sense of smell was within normal limits.  

Based on this examination and the veteran's history of a 
motorcycle accident in service, the RO granted service 
connection for loss of sense of smell in a September 1999 
rating decision and assigned a no percent evaluation as of 
September 1998.  

The veteran's July 2005 VA neurological examination contains 
a diagnosis of partial loss of smell, as noted in the 1999 VA 
examination.  

The veteran's loss of sense of smell has been evaluated at 
the zero percent rate by analogy under 38 C.F.R. § 4.87a, 
Diagnostic Code 6275.  See 38 C.F.R. § 4.20.  Under this 
section a 10 percent evaluation, the maximum available, is 
assigned in cases of complete loss of sense of smell.  See 
38 C.F.R. § 4.31.  

In this case, however, there is no basis for finding that the 
criteria for a 10 percent evaluation have been met.  

The veteran's July 2005 VA neurological examination revealed 
only a partial loss of sense of smell, while the earlier May 
1999 VA examination revealed a below-average sense of smell 
that was still within normal limits.  

Overall, the evidence does not support an initial compensable 
evaluation for loss of sense of smell, and this claim must be 
denied.  38 C.F.R. § 4.31.  


VII.  Consideration under 38 C.F.R. § 3.321(b)(1)

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected disorders have markedly interfered 
with his employment status beyond that interference 
contemplated by the assigned evaluations, and there is also 
no indication that these disorders have necessitated 
hospitalization during the pendency of this appeal.  

As such, the Board is not required to remand this matter to 
the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1), which concern the assignment of extra-
schedular evaluations in "exceptional" cases.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 
Vet. App. 88, 94-95   (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).  





ORDER

An evaluation in excess of 10 percent for the service-
connected left clavicle disability is denied.  

An evaluation in excess of 10 percent for the service-
connected left elbow disability is denied.  

An initial 10 percent evaluation for the service-connected 
headaches is granted, subject to the regulations governing 
the payment of VA monetary benefits.  

An initial compensable evaluation for the service-connected 
loss of sense of smell is denied.  



REMAND

In the September 2004 remand, the Board requested a VA 
examination to determine the nature and etiology of the 
veteran's claimed neuropsychiatric disorder.  Such an 
examination was conducted in July 2005, but the Board finds 
the examination findings to be inconclusive and internally 
contradictory.  

Specifically, the Board notes that the examiner noted "[n]ot 
diagnosed" in the section of the report concerning the Axis 
I diagnosis, and this suggests the absence of a current 
disorder.  

Later in the report, however, the examiner noted "military-
related damage" and significant impairment and distress in 
the veteran's occupational functioning but indicated that he 
denied depression, anxiety or nightmares.  

Confusingly, the examiner noted that "[t]he neuropsychiatric 
disorder [was] related to his service[-]connected injury that 
he [could] not do his job properly and he [got] disabled 
feeling and he [had] a not of dreams about his accident and 
his left clavicle and left elbow disability."  

In short, this examination report appears to raise the 
possibility of a service-related mental disorder without 
providing any clarification whatsoever as to the exact nature 
of this disorder.  

It is not even clear whether the veteran has a current and 
chronic disorder, as listed in the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders, Fourth Edition (DSM-IV).  It is essential that 
this matter be clarified on a further VA examination.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The veteran should be afforded a VA 
psychiatric examination, with an 
appropriate examiner who has reviewed his 
claims file.  Based on the examination 
results, the examiner should clearly 
state whether the veteran has an Axis I 
diagnosis of a neuropsychiatric disorder, 
as defined under the DSM-IV.  If a 
diagnosis of a current disorder is made, 
the examiner must provide an opinion as 
to whether it is at least as likely as 
not (e.g., a 50 percent or greater 
probability) that such disorder is 
etiologically related to service or to a 
service-connected disorder.  All opinions 
and conclusion must be supported by a 
complete rationale in a typewritten 
report.  

2.  Then, the claim of service connection 
for a claimed neuropsychiatric disorder 
must be readjudicated.  If the 
determination of this claim remains 
unfavorable to the veteran, he and his 
representative must be furnished with a 
Supplemental Statement of the Case and 
allowed a reasonable period of time in 
which to respond thereto.  

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


